          Case 2:16-cv-00635-APG-BNW Document 86 Filed 08/27/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A.,                               Case No.: 2:16-cv-00635-APG-BNW

 4          Plaintiff                                Order Directing Entry of Final Judgment

 5 v.

 6 LAKEVIEW OWNERS’ ASSOCIATION, et
   al.,
 7
        Defendants
 8

 9         In light of counterclaimant TRP Fund V, LLC’s voluntary dismissal of its claims against

10 Elizabeth A. Peterson (ECF No. 83),

11         I ORDER the clerk of court to enter final judgment consistent with my order (ECF No.

12 78) and to close this case.

13         DATED this 27th day of August, 2020.

14
                                                       ANDREW P. GORDON
15                                                     UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23
